      Case 7:19-cv-05503-VB-PED Document 132 Filed 11/20/20 Page 1 of 1



                     McDERMOTT & McDERMOTT
                                    Attorneys and Counselors at Law

                                          Mill Pond Offices
                                           293 Route 100
                                              Suite 210
                                       Somers, New York 10589

                                      www.AttorneyMcDermott.com
                                        ____________________
                                          Tel: 914-276-2747
                                         Mobile: 914-262-5922

Michael J. McDermott, Partner
-   Michael@AttorneyMcDermott.com



                                                       November 20, 2020


United States Magistrate Judge Paul E. Davison
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

       Re:     Malone v. the Town of Clarkstown, et al.
               7:19-CV-05503-VB (S.D.N.Y.)

Dear Magistrate Judge Davison:

       This firm represents Defendant Robert Klein in the above action.

       As a follow up to my letter of November 19, 2020, I had an opportunity to confer with
counsel regarding scheduling.

       Subject to the Court’s approval, we agreed to produce Mr. Klein for his deposition via
zoom on December 4, 2020 at 10 am. I anticipate reporting to the Court next week the status of
Mr. Klein’s hospitalization status.


                                                       Respectfully,

                                                       s/ Michael J. McDermott
                                                       Michael J. McDermott
MJM:az
Cc: All Counsel
